Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 11, 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuki et al. (WO 2016/152856 A1 using US 10,590,250 B2 as translation) in view of Naito et al. (US 2019/0191598 A1).
Regarding Claims 1-2, 4, 11, and 15-16, Otsuki discloses a fiber-reinforced plastic molding material comprising a matrix resin containing a solid phenoxy resin, an epoxy resin, and a cross-linking agent (Abstract). Otsuki discloses the solid phenoxy resin having a Tg of 65 to 160 C (Col 8, lines 18-20) and comprising bisphenol A-type phenoxy resins, bisphenol F type epoxy resins, or copolymer-type phenoxy resins of bisphenol A and bisphenol F (Col 8, lines 32-40). The epoxy resin may be a crystalline epoxy (Col 9, lines 17-19). The crosslinking agent may be an acid anhydride such as pyromellitic anhydride (Col 9, lines 34-37 and 59-60), which is an aromatic acid dianhydride.
Otsuki discloses the matrix resin comprises55% or more phenoxy resin (col.10, lines 56-57),  9 to 85 parts epoxy resin by weight with respect to 100 parts by weight phenoxy resin (Col 10, line 64 – Col 11, line 1), and an amount of cross-linking agent so that there is 0.5 mol to 1.3 mol of an acid anhydride group with respect to 1 mol of a secondary hydroxy group of the phenoxy resin (Col 12, lines 3-6). The blending amount of epoxy resin is from 0.5 to 1.2 in terms of equivalent ratio with respect to the crosslinking agent (Col 12, lines 22-25).
Otsuki discloses the matrix resin forms a crosslinked cured product which has a Tg of 160 C or more (Col 16, lines 1-6), and combined with a fiber base material to form a fiber-reinforced plastic molding material (Col 14, lines 1-5).
Otsuki further discloses multiple sheets of the fiber-reinforced plastic molding material may be stacked and laminated together (Example 1, Col 18, lines 24-27), and a metal layer comprising aluminum or stainless steel may be laminated to the outmost layer (Col 15, lines 16-19). This would form a metal/fiber reinforced material composite body, comprising a metal layer and at least a first fiber-reinforced resin material and second fiber-reinforced resin material (corresponding to the claimed bonding layer).
Otsuki does not disclose the metal layer having a thickness of 0.2 to 0.4 mm.
Naito discloses an electronic device housing comprising a metal member reinforced by a thermoplastic resin member (Abstract), where the thickness of the metal member is 0.2-1 mm (para 0079) in order to improve mechanical strength, heat dissipation characteristics, and electromagnetic wave shielding characteristics,  reduce weight, and increase ease of folding which improves productivity (paras 0080-0081).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Otsuki to incorporate the teachings of Naito to produce the article wherein the metal layer has a thickness of 0.2 to 1.0 mm. Doing so would improve mechanical strength, heat dissipation characteristics, and electromagnetic wave shielding characteristics, reduce weight, and increase ease of folding which would improve productivity
While it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on the applicant to show that the additional ingredients in the prior art would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the applicant’s invention, See MPEP 2111.03. 
Regarding Claim 13, Otsuki in view of Naito discloses all the limitations of the present invention according to Claim 1 above. Otsuki further discloses the crystalline epoxy resin has a melting point of from 75 to 145 C (Col 9, lines 17-20), and that the epoxy resin may be YSLV-80XY, YSLV-120TE, or YDC-1312 (Col 9, lines 1-5), which the specification of the present invention discloses as preferable crystalline epoxy resins having the properties as claimed (paras 0047-0048).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Otsuki in view of Naito as applied to claim 1 above, and further in view of Oku et al. (US 2015/0318555 A1).
Regarding Claim 14, Otsuki in view of Naito discloses all the limitations of the present invention according to Claim 1 above, including that the crosslinking agent may be an acid anhydride such as pyromellitic anhydride (Col 9, lines 34-37 and 59-60). 
Otsuki in view of Naito does not disclose the crosslinking agent being selected from the options as claimed.
Oku discloses 4,4′-oxydiphthalic acid dianhydride and pyromellitic acid dianhydride as equivalent aromatic tetracarboxylic acid dianhydrides (para 0172).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Otsuki in view of Naito by incorporating the teachings of Oku, to produce the article using 4,4′-oxydiphthalic acid dianhydride as the crosslinking agent, since 4,4′-oxydiphthalic acid dianhydride is equivalent to pyromellitic acid dianhydride and therefore interchangeable.
Response to Arguments
In light of Applicant’s amendments, filed 08/22/2022, the 35 USC 103 rejection of record is withdrawn. New grounds of rejection are set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BETHANY M MILLER/Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787